           Case 1:19-cv-10203-IT Document 42 Filed 06/21/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                              FOR THE

                                DISTRICT OF MASSACHUSETTS



 SONYA LARSON

                        Plaintiff,                             Civil Action
 v.
                                                               No. 1:19-cv-10203-IT
 DAWN DORLAND PERRY, et al.

                        Defendants.



                                PLAINTIFF’S STATUS REPORT


       Counsel for Plaintiff, Sonya Larson reports that he and counsel for all Defendants

including Dawn Dorland Perry, Cohen Business Law Group, PC and Jeffrey A. Cohen conferred

by telephone on June 19, 2019.

       Plaintiff will be filing a Motion for Leave to Amend her Complaint by July 2, 2019,

which will include a proposed copy of the Amended Complaint. If Plaintiff’s Motion is allowed

by the Court, Defendant Dorland-Perry’s pending Motion for Leave to File a Reply Brief (Dkt.

No. 31), to Strike Plaintiff’s Affidavit (Dkt. No. 30) should be rendered moot.

       All Defendants reserve their rights to oppose Plaintiff’s Motion for Leave. Defendant

Dorland-Perry will not be supplementing her pending Partial Motion to Dismiss with a motion

for leave to file a reply, or a motion to strike, until after the motion for leave to amend is decided,

and then will only consider doing so, if said motion to amend is denied.
           Case 1:19-cv-10203-IT Document 42 Filed 06/21/19 Page 2 of 2




                                             Respectfully submitted,
                                             SONYA LARSON,
                                             By her attorney,
June 21, 2019
                                             /s/ Andrew D. Epstein
                                             ____________________________________
                                             Andrew D. Epstein, Esquire (BBO #155140)
                                             Barker, Epstein & Loscocco
                                             176 Federal Street, Boston, MA 02110
                                             Tel: (617) 482-4900
                                             Fax: (617) 426-5251, Cell (617) 272-5700
                                             Photolaw@aol.com



                                     Certificate of Service


      I certify that Plaintiff’s Status Report was filed through the court’s ECF system and a
copy was sent electronically on the day it was filed to all counsel of record.



                                                    /s/ Andrew D. Epstein
                                                    ________________________
June 21, 2019                                       Andrew D. Epstein
